Citation Nr: 1809757	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for malignant melanoma, to include any related residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 2009.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Lincoln, Nebraska.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge in August 2015.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for malignant melanoma, to include any related residuals must be remanded for further development.  Where VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that malignant melanoma removed in 2013 was present during service, that other malignant skin neoplasms were removed during service, and that malignant melanoma was caused by sun exposure during service.

In June 2013, a VA examiner noted a malignant tumor or neoplasm which was related to a 1998 diagnosed benign mole and 2013 malignant melanoma.  The examiner noted that medical literature indicated that malignant melanomas are not caused by skin diseases such as macrocytosis tinea corporis, folliculitis, dysplastic nevus, or other specific skin disorders.  The examiner opined that malignant melanoma was less likely than not (less than 50 percent probability) caused by, aggravated by, or the result of any skin disorder from service.

Although the examiner opined that malignant melanoma was not caused by arm and leg rashes in service, the examiner noted that the Veteran's service medical records, private medical records, and VA records were not reviewed.  Service medical records show a benign skin neoplasm of the back, diagnosed without a biopsy, less than four years prior to the malignant melanoma diagnosis.

Additionally, the opinion indicates that only a secondary theory of service connection was considered.  The opinion does not indicate that the examiner considered whether it was at least as likely as not (greater than 50 percent probability) that the Veteran's circumstances of service, to include duty stations in Texas and Hawaii, were related to malignant melanoma, or that any malignant tumor was at least as likely as not present within one year following separation from service.

Therefore, the Board finds that an opinion which considers whether the Veteran's circumstances of service or the in-service diagnosis of a benign skin neoplasm of the back are related to the excised malignant melanoma, to include any related residuals is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a dermatologist who has not previously examined him in conjunction with this claim.  The examiner must review the claims file and should note that review in the report.  The examiner must consider the Veteran's circumstances of service, to include duty stations in Texas and Hawaii, and the in-service diagnosis of a benign skin neoplasm of the back.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's malignant melanoma is related to the Veteran's circumstances of service, to include duty stations in Texas and Hawaii, or the in-service diagnosis of a benign skin neoplasm, or to any other event, injury, or disease during service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's malignant melanoma was present on or before December 31, 2010.  The examiner should discuss typical rates of progression for malignant melanomas in making that opinion.  The examiner should also consider lay evidence from the Veteran regarding observations of his skin following service until the removal of the malignant melanoma.  The examiner must provide sufficient reasoning to support the opinion.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

